Reversing.
This is a companion case with that of S.R. Jones et al. v. J.H. Sharp's Administrator, 282 Ky. 638, 139 S.W.2d 731, this day decided.
Both appeal cases arise out of a collision which occurred on January 14, 1938, between the Ford car in which both the deceased, J.H. Sharp, and the appellee, William Vance, were then travelling on the Owenton-Georgetown highway and the truck of appellants.
These two separate actions were brought, each seeking recovery of damages for injuries sustained in the collision, alleged to have been caused by the negligence of the driver of the truck.
The two actions, though not consolidated, were heard together and the same instructions, except as to the measure of damages, were given in both cases. Damages having been adjudged in each case, these appeals result.
The questions presented in this case are exactly the same as those presented and decided in the companion case of Jones v. Sharp's Administrator, and on the authority of that case, and for the reasons stated therein, the judgment herein is reversed and cause remanded.